Exhibit SEABRIDGE GOLD INC. INTERIM REPORT TO SHAREHOLDERS AND UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2008 MANAGEMENT’S COMMENTS ON UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited consolidated financial statements of Seabridge Gold Inc. for the three months and six months ended June 30, 2008 have been prepared by management and approved by the Board of Directors of the Company. Report to Shareholders Quarter Ended June 30, 2008 2nd Quarter Highlights · Independent road access study completed for KSM · 15,000 meter core drill program begins at KSM · Initial KSM assay results confirm and extend Mitchell zone · Shares approved for trading on the Toronto Stock Exchange KSM Road Study The most important achievement this quarter was the completion of an independent study verifying the relative ease and low-cost of all-weather access to the KSM project compared to other large gold-copper projects in British Columbia. We believe this study effectively puts to rest investor concerns about access to KSM which arose after shutdown of construction at the Galore Creek copper-gold project also located in northwestern British Columbia. The road study was completed by McElhanney Consulting Services Ltd. (“McElhanney”) for use in the ongoing National Instrument 43-101 Preliminary Assessment for the KSM project which is expected to be completed later this year. In their report, McElhanney evaluated several alternative access routes to the deposit and proposed plant site. Based on their work, McElhanney has concluded that the least cost scenario for permanent year round access is achieved by constructing the Teigen Plant Site road from Highway 37 and the Eskay-Coulter-Mitchell road from the Eskay Creek mine (see attached map). McElhanney estimates that completion of both these single lane roads would take two years at a total cost of approximately C$82.8 million. McElhanney has also identified a temporary winter road that, at a cost of approximately C$5.6 million, could provide access to the property across the Frank Mackie Glacier for equipment and supplies while the two permanent roads are under construction. The McElhanney study supports Seabridge’s assertion that access to the KSM project enjoys significant logistical and cost advantages over other large projects in the region. Due to KSM’s close proximity to both the Eskay Creek Mine and Highway 37, as well as favourable topography, year round access to the KSM project can be achieved at a reasonable cost and in a relatively short period of time. KSM Exploration Results from the first nine holes from this summer’s drill program at KSM are highly encouraging. Infill drilling has confirmed the resource model and has likely upgraded inferred resources to the indicated category. A new National Instrument 43-101 compliant resource study will be prepared immediately following this summer’s program.
